1                                                               The Honorable Richard A. Jones
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                          NO. CR08-354-RAJ
11
                                Plaintiff
                                                          ORDER CONTINUING TERMS
12
                                                          OF SUPERVISION
13
                           v.
14
       JOSHUA KENNEDY,
15
                                Defendant.
16
17
             The Court having found, after considering the evidence and testimony presented
18
     by the parties, that the Defendant Joshua Kennedy has violated the terms of his
19
     supervised release by 1) failing to follow the Probation Officer’s directive on or about
20
     December 16, 2020; and 2) failing to follow the Probation Officer’s directive on or about
21
     December 26, 2020, HEREBY ORDERS that the terms of the Defendant’s supervision
22
     shall remain in full effect and force, with the following additional conditions added:
23
                     The defendant shall participate in a sexual deviancy evaluation conducted
24                   by a sexual deviancy treatment provider (other than Robert Hirsch), as
25                   directed and approved by the U.S. Probation Officer. The treatment
                     provider shall be trained and experienced in the treatment of sexual
26                   deviancy, and follow the guideline practices established by the Association
27                   for the Treatment of Sexual Abusers (ATSA). The sexual deviancy

28
      Order Continuing Terms of Supervision                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      (United States v Kennedy, CR08-354-RAJ) - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
1                   evaluation may include psychological and physiological testing, not to
                    include plethysmograph. The defendant shall disclose all previous sex
2
                    offender or mental health evaluations to the treatment provider. The
3                   defendant shall also contribute to the costs of the evaluation, according to
                    his/her ability, as determined by the U.S. Probation Officer.
4
5                   The defendant shall actively participate and make reasonable progress in a
                    certified sexual deviancy treatment program (other than Robert Hirsch), as
6
                    designated by the U.S. Probation Officer. The sexual deviancy treatment
7                   program shall follow the guideline practices established by the Association
                    for the Treatment of Sexual Abusers (ATSA). The program shall offer
8
                    individual and group sessions, and appropriate testing, to determine the
9                   defendant’s patterns of sexual arousal, and to monitor the defendant’s
                    progress and compliance with treatment goals and conditions of
10
                    supervision. The defendant shall disclose all previous sex offender or
11                  mental health evaluations to the treatment provider. The defendant shall
                    also contribute to the costs of treatment, according to his/her ability, as
12
                    determined by the U.S. Probation Officer.
13
                    The defendant shall be required to submit to periodic polygraph testing at
14
                    the discretion of the probation office as a means to ensure that he or she is
15                  in compliance with the requirements of his or her supervision or treatment
                    program. Polygraph testing may not exceed six tests per year.
16
17
            DATED this 13th day of May, 2021.
18
19
20
                                                       A
                                                       The Honorable Richard A. Jones
21                                                     United States District Judge
22
23
24
25
26
27
28
     Order Continuing Terms of Supervision                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     (United States v Kennedy, CR08-354-RAJ) - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
